
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2827
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 20, 2012
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the Securities Exchange Act of
		  1934 to clarify provisions relating to the regulation of municipal advisors,
		  and for other purposes.
	
	
		1.Registration of municipal
			 securities dealersSection
			 15B(a)(1)(B) of the Securities Exchange Act of 1934 (15 U.S.C.
			 78o–4(a)(1)(B)) is amended by striking or on behalf
			 of.
		2.Municipal
			 Securities Rulemaking Board; rules and regulationsSection
			 15B(b)(2)(L) of the Securities Exchange Act of 1934 (15 U.S.C.
			 78o–4(b)(2)(L)) is amended—
			(1)in clause (iii),
			 by striking and at the end;
			(2)in clause (iv), by
			 striking the period and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(v)not regulate as a municipal advisor the
				activities of a person referred to in subparagraph (C) of subsection (e)(4), to
				the extent that such activities are described under such
				subparagraph.
					.
			3.Discipline of
			 municipal securities dealers; censure; suspension or revocation of
			 registration
			(a)In
			 generalSection 15B(c)(1) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78o–4(c)(1)) is amended
			 to read as follows:
				
					(1)No broker, dealer, or municipal securities
				dealer shall make use of the mails or any means or instrumentality of
				interstate commerce to effect any transaction in, or to induce or attempt to
				induce the purchase or sale of, any municipal security, and no broker, dealer,
				municipal securities dealer, or municipal advisor shall make use of the mails
				or any means or instrumentality of interstate commerce to provide advice to or
				on behalf of a municipal entity or obligated person with respect to municipal
				financial products, the issuance of municipal securities, or to undertake a
				solicitation of a municipal entity or obligated person, in contravention of any
				rule of the Board. A municipal advisor, when acting pursuant to an engagement
				described in subsection (e)(4)(A)(i), and any person associated with such
				municipal advisor, shall be deemed to have a fiduciary duty with respect to
				such engagement to any municipal entity for whom such municipal advisor acts as
				a municipal advisor, and no municipal advisor may engage in any act, practice,
				or course of business which is not consistent with such municipal advisor's
				fiduciary duty or that is in contravention of any rule of the Board. In issuing
				regulations to carry out the previous sentence and subsection (b)(2)(L)(i), the
				Board shall—
						(A)require that a
				municipal advisor act in accordance with its fiduciary duty to its municipal
				entity clients, but only in connection with those specific activities involving
				such municipal entity client described under subsection (e)(4)(A)(i) (and not
				excluded under subsection (e)(4)(C));
						(B)specify when such
				duties begin and terminate in relation to such activities; and
						(C)not prohibit
				principal transactions by municipal advisors or the receipt of compensation
				based on commissions or other standard compensation in relation to the purchase
				or sale of a security or other instrument (including deposit or foreign
				exchange), except that the Board—
							(i)may issue rules
				requiring a municipal advisor to only engage in such transactions or receive
				such compensation in a manner that is consistent with the municipal advisor’s
				fiduciary duty; and
							(ii)may prohibit a
				municipal advisor that has been engaged to provide advice with respect to an
				underwritten offering of securities from concurrently acting as an underwriter
				of such
				offering.
							.
			(b)Technical
			 correction
				(1)In
			 generalSection 975(c)(5) of the Dodd-Frank Wall Street Reform
			 and Consumer Protection Act is amended to read as follows:
					
						(5)in paragraph (4), by inserting or
				municipal advisor after municipal securities dealer each
				place that term
				appears;
						.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date of the enactment of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act, as if included in such Act.
				4.Definition of
			 investment strategiesSection
			 15B(e)(3) of the Securities Exchange Act of 1934 (15 U.S.C.
			 78o–4(e)(3)) is amended to read as follows:
			
				(3)the term investment
				strategies—
					(A)means plans or
				programs for the investment of the direct proceeds of municipal securities (but
				not other public funds) that are not municipal derivatives or guaranteed
				investment contracts, and the recommendation of and brokerage of municipal
				escrow investments, where, with respect to the municipal advisor offering such
				plans, programs, or recommendations, such proceeds of municipal securities and
				municipal escrow investments—
						(i)are known or
				should be known to the municipal advisor to be comprised of funds or
				investments maintained in a segregated account that is exclusively for the
				purpose of maintaining such proceeds or escrow investment; or
						(ii)have been
				identified to the municipal advisor, in writing, as funds or investments that
				constitute the proceeds of municipal securities or municipal escrow
				investments; and
						(B)does not
				include—
						(i)merely acting as a
				broker or principal with respect to the purchase or sale of a security or other
				instrument (including deposit or foreign exchange);
						(ii)providing a list
				of, or price quotations for, investment options or securities or other
				instruments which may be available for purchase or investment or which satisfy
				investment criteria specified by a municipal entity;
						(iii)acting as a
				custodian;
						(iv)providing
				generalized information concerning investments which are not tailored to the
				specific investment objectives of the municipal entity; or
						(v)providing advice
				with respect to matters other than the investment of funds or financial
				products;
						.
		5.Definition of
			 municipal advisorSection
			 15B(e)(4) of the Securities Exchange Act of 1934 (15 U.S.C.
			 78o–4(e)(4)) is amended to read as follows:
			
				(4)the term municipal
				advisor—
					(A)means a person (who is not a municipal
				entity or obligated person, or an employee of a municipal entity or obligated
				person) that—
						(i)is
				engaged, for compensation, by a municipal entity or obligated person to provide
				advice to a municipal entity or obligated person with respect to municipal
				financial products or the issuance of municipal securities, including advice
				with respect to the structure, timing, terms, and other similar matters
				concerning such financial products or issues; or
						(ii)undertakes a
				solicitation of a municipal entity;
						(B)includes financial
				advisors, guaranteed investment contract brokers, third-party marketers,
				placement agents, solicitors, finders, and swap advisors, if such persons are
				described in either of clauses (i) or (ii) of subparagraph (A) and are not
				excluded under subparagraph (C); and
					(C)does not include,
				solely as a result of their performing the following activities—
						(i)any broker,
				dealer, or municipal securities dealer registered with the Commission, to the
				extent that such broker, dealer, or municipal securities dealer is serving or
				is seeking to serve as an underwriter, placement agent, remarketing agent,
				dealer-manager, or in a similar capacity, or is providing advice related to or
				in connection with any such activities and not for separate compensation, or
				any person associated with such a broker, dealer, or municipal securities
				dealer;
						(ii)an investment
				adviser registered under the Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et
				seq.) or with any State or territory of the United States that
				is providing investment advice (whether or not of a type that would subject a
				person to registration under such Act), or any person associated with such an
				investment adviser;
						(iii)any person
				registered under the Commodity Exchange Act (7 U.S.C. 1 et seq.) or this Act in
				relation to such person’s activities with respect to swaps or security-based
				swaps that is providing advice related to swaps or security-based swaps, or
				providing advice that is related to or in connection with any such activities
				and not for separate compensation, or any person associated with such
				person;
						(iv)a
				financial institution engaging in any of the activities referred to in clause
				(i), (ii), or (iii) pursuant to an exemption from registration, acting as a
				dealer or principal with respect to deposits, foreign exchange, or identified
				banking products (as defined in paragraphs (1) through (5) of section 206(a) of
				the Gramm-Leach-Bliley Act (15 U.S.C. 78c(a))), providing other
				traditional banking or trust services otherwise subject to a fiduciary duty
				under State or Federal law, providing administrative or operational services or
				support, or providing advice that is related to or in connection with any such
				activities and not for separate compensation;
						(v)any person subject
				to regulation by a State insurance regulator providing insurance products or
				services or providing advice that is related to or in connection with any such
				activities and not for separate compensation;
						(vi)an accountant (or
				person associated with such accountant) providing customary and usual
				accounting services, including any attestation or audit service or issuing
				letters for underwriters for a municipal entity or providing advice that is
				related to or in connection with any such activities and not for separate
				compensation;
						(vii)any attorney
				offering legal advice or providing services that are of a traditional legal
				nature;
						(viii)an engineer
				providing engineering advice; or
						(ix)any elected or
				appointed member of a governing body of a municipal entity or obligated person,
				with respect to such member’s role on the governing
				body;
						.
		6.Definition of
			 solicitation of a municipal entity or obligated personSection 15B(e)(9) of the Securities Exchange
			 Act of 1934 (15
			 U.S.C. 78o–4(e)(9)) is amended by striking or on behalf
			 of a municipal entity; and and inserting the following: a
			 municipal entity, but communications on behalf of a fund or other collective
			 investment vehicle shall not be deemed to be on behalf of any investment
			 adviser that advises or manages such fund or investment
			 vehicle;.
		7.Definition of
			 municipal derivativeSection
			 15B(e) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–4(e)) is
			 amended—
			(1)in paragraph (10),
			 by striking the period on the end and inserting a semicolon; and
			(2)by adding at the
			 end the following:
				
					(11)the term municipal
				derivative means a swap or security-based swap in which a municipal
				entity is a counterparty;
				and
					.
			8.Definition of on
			 behalf ofSection 15B(e) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78o–4(e)), as amended by
			 section 7, is further amended by adding at the end the following:
			
				(12)the term to provide advice on behalf
				of a municipal entity or obligated person means to provide advice to a
				person that is known to be engaged by a municipal entity or obligated person to
				provide services to such municipal entity or obligated person in connection
				with the issuance of municipal
				securities.
				.
		
	
		
			Passed the House of
			 Representatives September 19, 2012.
			Karen L. Haas,
			Clerk.
		
	
